                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

DUSTIN SHANE WRIGHT,                    )
                                        )
          Plaintiff,                    )
                                        )
       v.                               )               No. 2:17-0070
                                        )               Chief Judge Crenshaw
FENTRESS COUNTY, TENNESSEE,             )
and CHARLES SCOTT “CHUCKY”              )
CRAVENS, in his official and individual )
capacity,                               )
                                        )
          Defendants.                   )

                                DEFAULT JUDGMENT ORDER

        Magistrate Judge Brown has entered a Report and Recommendation (“R&R”) (Doc. No. 32)

that recommends Duane Shane Wright, a former inmate at the Fentress County, Tennessee jail, be

awarded $47,500 in compensatory damages and $25,000 in punitive damages from former Sheriff

Charles Scott Cravens in his individual capacity. Cravens, who is presently in federal prison as a

result of the physical assault that led to Wright’s damages (and for sexual relations with three female

inmates at the jail), has not responded to the R&R, nor did he respond to Wright’s Motion for

Default Judgment (Doc. No. 31) that specified those amounts.

        Having considered the matter de novo in accordance with rule 72(b) of the Federal Rules of

Civil Procedure, the Court agrees with the recommendation. The $47,000 compensatory damages

figures is more than supported by the fact that Wright was (1) struck in the head and tasered by

Cravens; (2) handcuffed and then hit four more times in the head and back; (3) placed in an isolation

cell with no running water or toilet facilities; and (4) thereafter placed in another isolation cell for

approximately one month. The punitive damages award is also reasonable and appropriate. Such

awards are proper in Section 1983 cases where the “the defendant’s conduct is shown to be
motivated by evil motive or intent, or where it involves reckless or callous indifference to the

federally protected rights of others.” Smith v. Wade, 461 U.S 30(1983). Cravens’ evil intent or

callous indifference has been established by him having pled guilty to depriving Wright of his civil

rights under color of law.

       Accordingly, the Court rules as follows:

       (1) The Report and Recommendation (Doc. No. 32) is APPROVED and ADOPTED;

       (2) Wrights Motion for Default Judgment (Doc. No. 31) is GRANTED;

       (3) Wright is hereby AWARDED $47,500 in compensatory damages and $25,000 in

punitive damages against Cravens in his individual capacity; and

       (4) The claims against the remaining Defendant having previously been settled, (Doc. No.

27), the Clerk of the Court shall CLOSE this case.

       IT IS SO ORDERED.




                                              __________________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
